—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was the subject of a misbehavior report authored by a correction officer who had witnessed the exchange of a shiny object, later determined to be a metal weapon, between petitioner and a fellow inmate. This report, together with the testimony of the reporting officer at petitioner’s disciplinary hearing, provided substantial evidence in support of a determination finding petitioner guilty of violating the prison disciplinary rule that prohibits inmates from making, possessing, selling or exchanging any item of contraband that may be classified as a weapon (see, Matter of Foster v Coughlin, 76 NY2d 964; Matter of Hay v Goord, 239 AD2d 692).
We reject petitioner’s contention that he was denied the right to choose an employee assistant. The record establishes that petitioner spoke Spanish and that his assistant was the only readily available Spanish-speaking assistant. In any event, petitioner failed to demonstrate that the employee assistance he received was inadequate or that he was prejudiced thereby (see, Matter of Eckert v Selsky, 247 AD2d 728). Petitioner’s remaining contentions, to the extent that they are preserved for review, lack merit.
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.